Citation Nr: 1128332	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  10-04 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from July 1959 to July 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Wichita, Kansas.

In October 2010, in support for his claim, the Veteran testified at a personal hearing at the RO over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with the Veteran's claims file.

As the Veteran reported an increase in the severity of his hearing disability at his hearing, the Board is remanding the claim to the RO via the Appeals Management Center (AMC) for further development and consideration.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran's service-connected  bilateral hearing loss disability was most recently evaluated by VA in an April 2009 examination.  During his October 2010 hearing, he asserted that his hearing loss had significantly increased in severity since his most recent VA examination.  Therefore, an additional audiological examination must be undertaken in order to assess the current nature and severity of this disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence on file adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, his claim is REMANDED for the following additional development and consideration:

1.  The RO/AMC shall schedule the Veteran for a VA audiological examination in order to determine the current nature and severity of his service-connected bilateral hearing loss disability.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must note in the examination report that he/she had an opportunity to review the file.

All indicated studies must be conducted. The examiner is directed to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  All pertinent pathology should be noted in the examination report.  

The examiner must also describe the effects of the Veteran's service-connected bilateral hearing loss on  occupational functioning and daily activities.  A complete rational for any opinion expressed must be provided.


2.  The RO/AMC will then review the Veteran's claims file including the additional evidence and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, he and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


